DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 09/12/22 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 9 and 16 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the cited art does not teach 
"a user interface element that is to receive input data that indicates: a disposition confirmation for at least one of the first data file and the second data file, an extended disposition review age for at least one of the first data file and the second data file, or a superseding file management label for at least one of the first data file and the second data file," as recited in amended claim 1, where the first data file and the second data file have already been retrieved/identified, from different directories of different productivity software-platforms, for disposition based on a file management label useable amongst the different productivity software-platforms. Rather, the storage policy options 502 in FIG. 5 of Hammer are limited to a single folder or single device. 
	Examiner respectfully disagrees and maintains that the previously cited art teaches the limitations of the claim. Examiner will further note that in Hammer, Para 0068, it states that rather than just listing the device that is the source of the data object, the file explorer window 144 can also be configured to list the current location of the data object within the information management system 100. For example, although the data objects named DOC1 and SPREAD1 originate from the user's laptop, the present location of DOC1 could be the primary storage device 110, while the present location of the data object named SPREAD1 could be the secondary storage device 120n. Additional data object information displayed in the filed explorer 144 may, according to various implementations, include source device machine name, information related to creation, transfer to secondary storage, transition to archive copy, deletion, classification of content, keywords, and the like. Thus Hammer, is not solely tied to a single folder or a single device.
Regarding Applicant’s arguments that the cited art does not teach Claim 4, Examiner respectfully disagrees. With the combination of Johnson, previously cited art and newly cited art, said combination teaches the limitations of Claim 4 which will be explained in further into the Office Action. Furthermore, the previously cited art, Johnson, and cited paragraphs, 0078 and 0081, correlates as well with in at least para 0041, 0043 which states general, data storage, retrieval, and manipulation activities are driven by policies, e.g., definitions of who is allowed to access, store, and/or retrieve data within system and policies may include data access privileges including read and write privileges, data deletion and retention control, encryption, and/or compression. In addition, Applicant’s arguments state that the claims suggest “a user that is authorized to implement a cross-platform manual review process”. It is unclear within the claims as currently written, how that is carried out.
Regarding Applicant’s arguments that the cited art does not teach Claim 19, Examiner respectfully disagrees. While the art teaches of how a status of a file can changed based on time periods and/or user access, as the claim is currently written, Examiner maintains that the cited art teaches the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US 2017/0053014 A1) in view of Consul et al. (US 2009/0177704 A1) further in view of Hammer et al. (US 2015/0199367 A1).
	Referring to Claim 1, Lavallee teaches a computer-implemented method, comprising:
	generating a file management label that defines a file retention age (Lavallee: Para 0014, 0018 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule, remain compliant with regulations and avoid potential legal fines. In one embodiment, a Records Management Service can provide functionality to tag any form of data as an Official record and manage records across the entire environment; a process could index all data created in the source systems. As the index is built, it could maintain a pointer to each record in the source systems. In one embodiment, a batch process would subsequently update the index with changes to data. This may invoke a new classification or kick off a time trigger on a retention schedule. In one embodiment, as the index is continuously updated, it would apply retention rules and track records against the appropriate retention schedule);
	communicating the file management label to a first productivity software - platform and a second productivity software-platform that is configured to perform different functionality than the first productivity software-platform (Lavallee: Para 0024-0025, 0030 via the cloud based records management system is configured to have access to multiple "source systems" that each store/generate/produce electronic documents to be managed. Example source systems are illustrated as collaboration application 240, document management application 250 and messaging system 260; In one embodiment, there is a mapping from the file plan stored in the cloud based records management service to rule that are used by the source systems. The collaboration application, document management application and messaging system are the different productivity software platforms);
	determining a first data file, that is stored in the first productivity software- platform, that is tagged with the file management label and has reached a disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410);
	determining a second data file, that is stored in the second productivity software- platform, that is tagged with the file management label and has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410).
	However, Lavallee does not explicitly teach the limitations of Claim 1 which state generating an upcoming -disposition report that identifies the first data file that is stored in the first productivity software - platform and the second data file that corresponds to is stored in the second productivity software- platform.
	Consul though, with the teachings of Lavallee, teaches of
	generating a disposition report that identifies the first data file that is stored in the first productivity software-platform and the second data file that corresponds to is stored in the second productivity software - platform (Consul: Para 0033 via presentation component; The system 200 can also include a presentation component 204 for presenting the RPTs and expiration information associated with the RPTs for user interaction therewith. A search component 206 provides the capability of searching the messages based on the expiration information in the RPTs. For example, all messages of a certain date can be searched and processed (e.g., deletion, move to a folder, etc.). A policy component 208 facilitates the generation of policies for management of the messages (the data items) via the tags for use at the user level, the organizational level (administration level), and/or corporate level, for example. The system 200 can further comprise a sorting component 210 for sorting the messages (the items) based on criteria information (e.g., expiration) associated with the criteria tags).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have generating an upcoming -dis position report that identifies the first data file that is stored in the first productivity software- platform and the second data file that corresponds to is stored in the second productivity software- platform. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Lavallee does not explicitly teach the limitations of Claim 1 which state a first directory, a second directory, based on the disposition report, causing a computing device to display a cross-platform manual review user interface that: presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software- platform, and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software-platform and includes a user interface element that is configured to receive input data that indicates: a disposition confirmation for at least one of the first data file and the second data file, an extended disposition review age for at least one of the first data file and the second data file, or a superseding file management label for at least one of the first data file and the second data file.
	Hammer though, with the teachings of Lavallee/Consul, teaches of
	a first directory, a second directory (Hammer: Para 0068 via more or less information could be included in the file explorer window 144. For example, rather than just listing the device that is the source of the data object, the file explorer window 144 can also be configured to list the current location of the data object within the information management system 100. For example, although the data objects named DOC1 and SPREAD1 originate from the user's laptop, the present location of DOC1 could be the primary storage device 110, while the present location of the data object named SPREAD1 could be the secondary storage device 120n), 
	based on the disposition report, causing a computing device to display a cross-platform manual review user interface that: presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software- platform, and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software-platform (Hammer: Para 0068 via more or less information could be included in the file explorer window 144. For example, rather than just listing the device that is the source of the data object, the file explorer window 144 can also be configured to list the current location of the data object within the information management system 100. For example, although the data objects named DOC1 and SPREAD1 originate from the user's laptop, the present location of DOC1 could be the primary storage device 110, while the present location of the data object named SPREAD1 could be the secondary storage device 120n) and 
	includes a user interface element that is configured to receive input data that indicates: a disposition confirmation for at least one of the first data file and the second data file, an extended disposition review age for at least one of the first data file and the second data file, or a superseding file management label for at least one of the first data file and the second data file (Hammer: Para 0099, 0102-0105 via FIG. 5 illustrates an instance 500 of the IMS user interface 136, showing information management features extendable to a user through the IMS user interface 136. The instance 500 of the IMS user interface 136 shows a storage policy menu 502 that is provided to a user to enable the user to specify or to adjust data storage and/or data retention policies for devices associated with a particular user. According to an embodiment, the storage policy menu 502 can be selected or initiated from the menu 162…The retention duration of backup copies 508 enables the user to determine how long to retain backup copies…The archive retention setting 514 enables a user to determine how long an archive copy will be retained…the archive retention option 514 may be set to coincide with legal compliance…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Hammer in order to have a first directory, a second directory, based on the disposition report, causing a computing device to display a cross-platform manual review user interface that: presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software- platform, and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software-platform and includes a user interface element that is configured to receive input data that indicates: a disposition confirmation for at least one of the first data file and the second data file, an extended disposition review age for at least one of the first data file and the second data file, or a superseding file management label for at least one of the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Lavallee/Consul/Hammer teaches the limitations of Claim 1 which state
	causing, based on the input data:
	the first productivity software- platform to execute a first disposition instruction corresponding to the first data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)), and
	the second productivity software-platform to execute a second disposition instruction corresponding to the second data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).
	Referring to Claim 6, Lavallee/Consul/Hammer teaches the computer- implemented method of claim 1, 
	wherein the user interface element is further configured to receive filter parameters that define an expiration window in association with the file management label, and wherein the filter parameters cause the cross-platform manual review user interface to display aspects of the disposition report to indicate data files that are scheduled to expire during the expiration window (Consul: Para 0033 and 0037 via search component and message records management EBA and 0060 via searching and sorting based on retention policy tag).
	Referring to Claim 7, Lavallee/Consul/Hammer teaches the computer- implemented method of claim 6, 
	wherein the expiration window defines the disposition review age as being prior to the file retention age, the file retention age defining an earliest age at which the individual data files are deleted from at least one storage device if corresponding disposition confirmations are received in association with the individual data files (Consul: Para 0053 via retention policy tags and message expiration information; a lifecycle method of a retention policy tag. At 700, the RPT is defined. For example, one or more of the RPTs can be defined by a records manager in accordance with the compliance procedures for a company. An administrator then distributes the policies to end users. At 702, an RPT is applied to the message or a folder. The end user receives the option of tagging items or folders with the RPT(s). If the user chooses not to tag the message or folders, the default expiration data applies. At 704, the first time, the time-based assistant stamps each message or folder efficiently. Availability of the message expiration information makes it possible to sort and search the messages based on the expiration information, and surface the message expiration information in the UI/client. At 706, retention of the message is processed based on the RPT. At 708, the message associated with the tag is expired. The time-based capabilities of the assistant keep the mailbox updated by periodically deleting expiring messages).
	Referring to Claim 9, Lavallee teaches a system, comprising:
	at least one processor (Lavallee: Para 0049 and Fig 7 via embodiment description);
	at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to (Lavallee: Para 0058 via embodiment system description):
	generate a file management label that indicates a disposition manager account that is assigned to perform a manually review data files that reach a disposition review age (Lavallee: Para 0014, 0018-0019 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule, remain compliant with regulations and avoid potential legal fines…a Records Management Service can provide functionality to tag any form of data as an official record and manage records across the entire environment; a process could index all data created in the source systems…a batch process would subsequently update the index with changes to data. This may invoke a new classification or kick off a time trigger on a retention schedule. In one embodiment, as the index is continuously updated, it would apply retention rules and track records against the appropriate retention schedule; as the process runs it could identify which records are scheduled to be dispositioned. In one embodiment, a Records Manager could access the Service through a user interface to view records that are ready to be dispositioned. In one embodiment, when the disposition is approved, the service could use APIs to invoke the delete or export capabilities within the source systems);
	publish the file management label to a first productivity software-platform and a second productivity software- platform (Lavallee: Para 0024-0025, 0030 via the cloud based records management system is configured to have access to multiple "source systems" that each store/generate/produce electronic documents to be managed. Example source systems are illustrated as collaboration application 240, document management application 250 and messaging system 260; In one embodiment, there is a mapping from the file plan stored in the cloud based records management service to rule that are used by the source systems. The collaboration application, document management application and messaging system are the different productivity software platforms);
	generate a disposition report that identifies:
	a first data file, that is stored in the first productivity software-platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410), and
	a second data file, that is stored corresponding to the second productivity software- platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410).
	However, Lavallee does not explicitly teach the limitations of Claim 9 which state transmit, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to both the first data file and the second data file.
	Consul though, with the teachings of Lavallee, teaches of
	transmit, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to both the first data file and the second data file (Consul: Para 0061 via alternative method of processing retention policy tags; An alternative method of processing retention policy tags can include notifying the user that a set of messages (or data items) are about to be expired. If the user fails to respond, for example, by confirming expiration of the messages, the system can automatically extend the expiration date by changing the expiration information for a short period of time (e.g., three hours, days, etc.). After two attempts to receive user confirmation, the messages will then be expired).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have transmit, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to both the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Lavallee does not explicitly teach the limitations of Claim 1 which state a first directory, a second directory, wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform.
	Hammer though, with the teachings of Lavallee/Consul, teaches of
	a first directory, a second directory (Hammer: Para 0068 via more or less information could be included in the file explorer window 144. For example, rather than just listing the device that is the source of the data object, the file explorer window 144 can also be configured to list the current location of the data object within the information management system 100. For example, although the data objects named DOC1 and SPREAD1 originate from the user's laptop, the present location of DOC1 could be the primary storage device 110, while the present location of the data object named SPREAD1 could be the secondary storage device 120n), 
	wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform (Hammer: Para 0027, 0051, 0056, 0320 and Fig 1 via in at least Any of the above types of information (e.g., information related to trending, predictions, job, cell or component status, risk, service level, costing, etc.) can generally be provided to users via the user interface 858 in a single, integrated view or console. The console may support a reporting capability that allows for the generation of a variety of reports, which may be tailored to a particular aspect of information management. Report types may include: scheduling, event management, media management and data aging. Available reports may also include backup history, data aging history, auxiliary copy history, job history, library and drive, media in library, restore history, and storage policy…The folder explorer window 142 provides additional options to the user for managing data objects with the IMS user interface 136. For example, in the hierarchical tree of folders displayed in the folder explorer window 142, the user may select a folder 154 to display all data objects returned by the search parameters. IMS user interface 136 may display data object file names in the file explorer window 144. The folder explorer window 142 also enables a user to select between subfolders of the folder 154. Example subfolders that categorize all of the users' data objects may include a documents folder 156, a pictures folder 158, and a multimedia folder 160…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Hammer in order to have a first directory, a second directory, wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Lavallee/Consul/Hammer teaches the limitations of Claim 9 which state
	in response to the disposition confirmation, transmit:
	a first disposition instruction that instructs causes the first productivity software platform to delete the first data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)), and	
	a second disposition instruction that instructs causes the second productivity software platform to delete the second data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).
	Referring to Claim 11, Lavallee/Consul/Hammer teaches the system of claim 9, wherein the computer- readable instructions further cause the at least one processor to:
	determine a notification interval corresponding to the manual review of data files that reach the disposition review age (Consul: Para 0061 via subsequent attempts; If the user fails to respond, for example, by confirming expiration of the messages, the system can automatically extend the expiration date by changing the expiration information for a short period of time (e.g., three hours, days, etc.). After two attempts to receive user confirmation, the messages will then be expired);
	based on the notification interval passing from a transmission time of the notification, transmit a second notification associated with a second disposition report (Consul: Para 0061 via alternative method of processing retention policy tags and periodic attempts).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US 2017/0053014A1) in view of Consul et al. (US 2009/0177704 A1) in view of Hammer et al. (US 2015/0199367 A1) further in view of Atherton etal. (US 2017/0364302 A1).
	Referring to Claim 8, while Lavallee/Consul/Hammer teaches the computer- implemented method of claim 1, it does not explicitly disclose the limitation of Claim 8 which states determining geolocation data indicating that: a first plurality of data files, that are tagged with the file management label, corresponds to a first geolocation; and a second plurality of files, that are tagged with the file management label, correspond to a second geolocation; prescribing, based on the geolocation data, the disposition review age to the first plurality of data files and another disposition review age to the second plurality of data files.	
	Atherton though, with the teachings of Lavallee/Consul/Hammer teaches of	
	determining geolocation data indicating that: a first plurality of data files, that are tagged with the file management label, corresponds to a first geolocation; and a second plurality of files, that are tagged with the file management label, correspond to a second geolocation; prescribing, based on the geolocation data, the disposition review age to the first plurality of data files and another disposition review age to the second plurality of data files (Atherton: Para 0052 via More generally, a user may record a change policy entry in policy table 305 for particular data that indicates the effect that a change in location of the data has on retention of the data. According to embodiments of the present invention, the user may enter a “change,” “maintain,” or “maximum” change policy, for example. According to the “change” policy, the ILG process changes retention periods for data in storage based on storage geolocation(s), such that responsive to detecting that a storage location for the data changes from a first geolocation to a second geolocation (or that the data is added to the second geolocation), for example, the ILG process changes the retention period for the data from the retention period for the first geolocation to whatever retention period applies for data stored in the second geolocation. According to the “maximum” policy, the ILG process assigns the longest retention periods for data in storage based on storage geolocation(s), such that responsive to detecting that a storage location for the data changes from a first geolocation to a second geolocation (or that the data is added to the second geolocation), for example, the ILG process assigns the retention period for the data according to the longest of the retention period for the first geolocation and the retention period that ordinarily applies for data stored in the second geolocation).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/ Hammer with the teachings of Atherton in order to have determining geolocation data indicating that: a first plurality of data files, that are tagged with the file management label, corresponds to a first geolocation; and a second plurality of files, that are tagged with the file management label, correspond to a second geolocation; prescribing, based on the geolocation data, the disposition review age to the first plurality of data files and another disposition review age to the second plurality of data files. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 2-5, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US 2017/0053014 A1) in view of Consul et al. (US 2009/0177704 A1) in view of Hammer et al. (US 2015/0199367 A1) further in view of Johnson et al. (US 2010/0306175 A1).
	Referring to Claim 2, while Lavallee/Consul/Hammer teaches the computer- implemented method of claim 1, it does not explicitly disclose the limitation of Claim 2 which states further comprising generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge events.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	further comprising generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge events (Johnson: Para 0094-0095 via audit information and report; director device 14 may, e.g., at the request of an administrator, selectively audit one or more of endpoint devices 10. When one of endpoint devices 10 is subject to an audit, director device 14 may capture all files and metadata created, opened, edited, stored, or otherwise handled by a user of the endpoint device. In this manner, director device 14 may create a full audit trail and chain of evidence report for files with which the endpoint device has interacted; Using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file. For example, an auditor may signal a specific endpoint, a group of endpoints or all endpoints to enable and start audit tracking. Upon notification, the user endpoint device relays via messaging over a network interface card any and all file actions initiated by a user of the endpoint device to director device 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge event. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 3, while Lavallee/Consul/Hammer teaches the computer- implemented method of claim 1, it does not explicitly disclose the limitation of Claim 3 which states wherein the file management label is associated with access permissions that permit the disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	wherein the file management label is associated with access permissions that permit a disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label (Johnson: Para 0076 via certain data that can only be decrypted by a director device; Endpoint devices 10 may also encrypt a file to be stored to director device 14, where director device 14 may store the decryption key. That is, in some examples, endpoint devices 10 may each be configured with a public key of a public/private key pair, while director device 14 may store the associated private key. In this manner, only director device 14 may be capable of decrypting certain data stored in director device 14, in such examples).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have wherein the file management label is associated with access permissions that permit a disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 4, Lavallee/Consul/Hammer/Johnson teaches the computer- implemented method of claim 3, wherein the access permissions restrict the disposition manager account from accessing file content data corresponding to the individual data files (Johnson: Para 0041-0043, 0078, 0081 via general, data storage, retrieval, and manipulation activities are driven by policies, e.g., definitions of who is allowed to access, store, and/or retrieve data within system and policies may include data access privileges including read and write privileges, data deletion and retention control, encryption, and/or compression…the director device will not access a file to delete it until a legal hold is lifted; Administrators 16, 20 may establish or refine policies enforced by director device 14 to allow various permission levels among users of endpoint devices 10 for files stored within system).
	Referring to Claim 5, while Lavallee/Consul/Hammer teaches the computer- implemented method of claim 1, it does not explicitly disclose the limitation of Claim 5 which states comprising preventing the first data file and the second data file from being deleted from at least one storage device until the disposition confirmation is received in association with the first data file and the second data file.
	Johnson, with the teachings of Lavallee/Consul/Hammer, teaches of	
	comprising preventing the first data file and the second data file from being deleted from at least one storage device until the disposition confirmation is received in association with the first data file and the second data file (Johnson: Para 0078 and 0081-0082 via only authorized users being allowed to delete files and also files not being deleted until a legal hold is lifted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have preventing the first data file and the second data file from being deleted from at least one storage device until the disposition confirmation is received in association with the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 10, while Lavallee/Consul/Hammer teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 10 which states wherein the computer-readable instructions further cause the at least one processor to generate a historical disposition report that indicates file property data corresponding to individual file purge events.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	wherein the computer-readable instructions further cause the at least one processor to generate a historical disposition report that indicates file property data corresponding to individual file purge events (Johnson: Para 0094-0095 via audit information and report; using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have wherein the computer -readable instructions further cause the at least one processor to generate a historical disposition report that indicates file property data corresponding to individual file purge events. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 12, while Lavallee/Consul/Hammer teaches system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted (Johnson: Para 0067, 0080 and 0082 via periods of retention; director device 14 permits certain users to place a legal hold on a particular file. When the legal hold is in place, director device 14 refuses to delete a file from local storage of director device 14 until certain criteria have been met; Administrators 16, 20 may configure deletion permissions using policies enforced by director device 14 as to whether or not to actually delete the file. That is, an administrator may set a status for files, e.g., whether the file is a personal file, an e-mail, a corporate file, or has some other status. For example, administrator 16 may configure director to automatically delete personal user files for a user, to send a message to the administrator for e- mail files, and to reject a delete attempt for corporate files when the deletion attempt occurs before a time period for holding the file, based on a policy, has expired. Deletion of files can happen automatically, manually, or after approval from authorized parties; administrators 16, 20 may set certain files to automatically delete after a certain period of time. For example, administrator 20 may configure a policy of director device 14 to automatically delete files classified as "business records" after a legally required period for retention, e.g., seven years).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/ Hammer with the teachings of Johnson in order to have wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.	
	Referring to Claim 13, while Lavallee/Consul/Hammer teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states further cause the at least one processor to: expose a manual review portal that is configured to receive an archive instruction in association with a particular data file; in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	expose a Manual review portal that is configured to receive an archive instruction in association with a particular data file (Johnson: Para 0082 wherein files may appear to be deleted but actually aren't, but rather archived fora period of time and also if recovery is needed);
	in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted (Johnson: Para 0082 via policies set by administrator to the director devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have further cause the at least one processor to: expose a manual review portal that is configured to receive an archive instruction in association with a particular data file; in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 14, while Lavallee/Consul/Hammer teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states wherein the file management label provisions the disposition manager account with access permissions that: permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file.
	Johnson though, with the teachings of Lavallee/Consul/Hammer, teaches of
	wherein the file management label provisions the disposition manager account with access permissions that: permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file (Johnson: Para 0081 via permission levels set by administrators enforced by director devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have wherein the file management label provisions the disposition manager account with access permissions that: permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 15, Lavallee/Consul/Hammer/Johnson teaches the system of claim 14,
	wherein the file management label further provisions a content creator with second access permissions that permit tagging of the first data file and the second data file with the file management label through a user account (Consul: Para 0054-0055 via a user in their email inbox tagging messages; users can keep the original mailbox organization and apply RPT(s) to individual messages and/or folders to enable compliance rules for the corporation and benefit from the RPT - based message expiration functionality. Moreover, the user can determine the expiration of a given message without having to learn about managed folder policies; When a user moves a message to a personal folder, if there is already a message- level expiry policy, then the message-level expiration policy applies and the expiration date property on the message is not updated since the message level policy remains unchanged. If the user has not tagged the message, then event- based assistant calculates the expiration date property based on the folder -level policy and stamps the expiration date on the message).
	Referring to Claim 16, Lavallee teaches a computer-implemented method, comprising:
	publishing, to a first productivity software-platform and a second productivity software- platform, a file management label that indicates a disposition manager account and a disposition review age (Lavallee: Para 0014, 0018-0019, 0024-0025, 0030 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule…a Records Management Service can provide functionality to tag any form of data as an official record and manage records across the entire environment; a process could index all data created in the source systems. As the index is built, it could maintain a pointer to each record in the source systems. In one embodiment, a batch process would subsequently update the index with changes to data. This may invoke a new classification or kick off a time trigger on a retention schedule…as the index is continuously updated, it would apply retention rules and track records against the appropriate retention schedule; as the process runs it could identify which records are scheduled to be dispositioned…a Records Manager could access the Service through a user interface to view records that are ready to be dispositioned. In one embodiment, when the disposition is approved, the service could use APIs to invoke the delete or export capabilities within the source systems…the cloud based records management system is configured to have access to multiple "source systems" that each store/generate/produce electronic documents to be managed…Example source systems are illustrated as collaboration application 240, document management application 250 and messaging system 260; In one embodiment, there is a mapping from the file plan stored in the cloud based records management service to rule that are used by the source systems. The collaboration application, document management application and messaging system are the different productivity software platforms);
	generate a disposition report that identifies:
	a first data file, stored in the first productivity software- platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410), and
	a second data file, stored in the second productivity software - platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the file plan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410).
	However, Lavallee does not explicitly teach the limitations of Claim 16 which state transmitting, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to both the first data file and the second data file.
	Consul though, with the teachings of Lavallee, teaches of
	transmitting, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to both the first data file and the second data file (Consul: Para 0061 via alternative method of processing retention policy tags; An alternative method of processing retention policy tags can include notifying the user that a set of messages (or data items) are about to be expired. If the user fails to respond, for example, by confirming expiration of the messages, the system can automatically extend the expiration date by changing the expiration information for a short period of time (e.g., three hours, days, etc.). After two attempts to receive user confirmation, the messages will then be expired).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have transmitting, to the disposition manager account, a notification that is associated with the disposition report and that includes a prompt for a manual review and a disposition confirmation corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Lavallee does not explicitly teach the limitations of Claim 16 which state a first directory, a second directory, wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform.
	Hammer though, with the teachings of Lavallee/Consul, teaches of
	a first directory, a second directory (Hammer: Para 0068 via more or less information could be included in the file explorer window 144. For example, rather than just listing the device that is the source of the data object, the file explorer window 144 can also be configured to list the current location of the data object within the information management system 100. For example, although the data objects named DOC1 and SPREAD1 originate from the user's laptop, the present location of DOC1 could be the primary storage device 110, while the present location of the data object named SPREAD1 could be the secondary storage device 120n),
	wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform (Hammer: Para 0027, 0051, 0056, 0320 and Fig 1 via in at least Any of the above types of information (e.g., information related to trending, predictions, job, cell or component status, risk, service level, costing, etc.) can generally be provided to users via the user interface 858 in a single, integrated view or console. The console may support a reporting capability that allows for the generation of a variety of reports, which may be tailored to a particular aspect of information management. Report types may include: scheduling, event management, media management and data aging. Available reports may also include backup history, data aging history, auxiliary copy history, job history, library and drive, media in library, restore history, and storage policy…The folder explorer window 142 provides additional options to the user for managing data objects with the IMS user interface 136. For example, in the hierarchical tree of folders displayed in the folder explorer window 142, the user may select a folder 154 to display all data objects returned by the search parameters. IMS user interface 136 may display data object file names in the file explorer window 144. The folder explorer window 142 also enables a user to select between subfolders of the folder 154. Example subfolders that categorize all of the users' data objects may include a documents folder 156, a pictures folder 158, and a multimedia folder 160…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Hammer in order to have a first directory, a second directory, wherein the notification presents information associated with the first data file and the second data file in a listed view, wherein the information includes (i) a first storage location, for the first data file, that identifies the first directory of the first productivity software-platform and (ii) a second storage location, for the second data file, that identifies the second directory of the second productivity software- platform. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Lavallee/Consul/Hammer teaches the limitations of Claim 16 which state
	in response to the disposition confirmation, instructing:
	the first productivity software- platform to perform a first file purge event to delete the first data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, Or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)), and
	the second productivity software- platform to perform a second file purge event to delete the second data file (Lavallee: Para 0033 via if the file plan calls for a record to be deleted, cloud based records management system410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).
	Lavallee also does not explicitly disclose the limitation of Claim 16 which states generating, based on the first purge event and the second purge event, a historical disposition report that indicates file property data corresponding to the first data file and the second data file.
	Johnson though, in combination with Lavallee/Consul/Hammer, teaches of
	generating, based on the first purge event and the second purge event, a historical disposition report that indicates file property data corresponding to the first data file and the second data file (Johnson: Para 0094-0095 via audit information and report; director device 14 may, e.g., at the request of an administrator, selectively audit one or more of endpoint devices 10. When one of endpoint devices 10 is subject to an audit, director device 14 may capture all files and metadata created, opened, edited, stored, or otherwise handled by a user of the endpoint device. In this manner, director device 14 may create a full audit trail and chain of evidence report for files with which the endpoint device has interacted; Using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file. For example, an auditor may Signal a specific endpoint, a group of endpoints or all endpoints to enable and start audit tracking. Upon notification, the user endpoint device relays via messaging over a network interface card any and all file actions initiated by a user of the endpoint device to director device 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul/Hammer with the teachings of Johnson in order to have generating, based on the first purge event and the second purge event, a historical dispositions report that indicates file property data corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 17, Lavallee/Consul/Hammer/Johnson teaches the computer- implemented method of claim 16, wherein the file management label provisions first access permissions to enable a content creator to tag individual data files with the file management label and second access permissions to enable a disposition manager to cause file purge events to occur when the individual data files reach a file retention age (Consul: Para 0054-0055, 0058 and 0061 via a user in their email inbox tagging messages and retention policy tags that delete files after a period of time has elapsed).
	Referring to Claim 18, Lavallee/Consul/Hammer/Johnson teaches the computer- implemented method of claim 16, wherein the disposition confirmation is received prior to the first data file and the second data file reaching a file retention age (Johnson: Para 0067, 0080 and 0082 via periods of retention; director device 14 permits certain users to place a legal hold on a particular file. When the legal hold is in place, director device 14 refuses to delete a file from local storage of director device 14 until certain criteria have been met; Administrators 16, 20 may configure deletion permissions using policies enforced by director device 14 as to whether or not to actually delete the file. That is, an administrator may set a status for files, e.g., whether the file is a personalfile, an e-mail, a corporatefile, or has some other status. Forexample, administrator 16 may configure director to automatically delete personal user files for a user, to send a message to the administrator for e- mail files, and to reject a delete attempt for corporate files when the deletion attempt occurs before a time period for holding the file, based on a policy, has expired. Deletion of files can happen automatically, manually, or after approval from authorized parties; administrators 16, 20 may set certain files to automatically delete after a certain period of time. For example, administrator 20 may configure a policy of director device 14 to automatically delete files classified as "business records" after a legally required period for retention, e.g., seven years).
	Referring to Claim 19, Lavallee/Consul/Hammer/Johnson teaches the computer- implemented method of claim 16, further comprising measuring a predetermined time period from a file retention age that is defined by the file management label to determine the disposition review age (Johnson: Para 0061- 0062 via configuration of the policy for status changes of a file based on time; policy enforced by director device 14 may dictate when the status of a particular file changes from active to inactive and from inactive to dormant, as well as from dormant to active. Administrator 20, administrator 16, and/or remote administrator 18 may configure the policy for status changes for the file. As one example, administrator 20 may establish the policy for status changes as follows: 1) all new files are to be in "active" status; 2) when an "active" file has not been accessed by any user for 30 days, the file is to be given "inactive" status; 3) when an "inactive" file has not been accessed by any user for 180 days, the file is to be given "dormant" status; 4) when any file is accessed, the file is to be given "active" status and the 30 day timer is to be reset for the file. The time periods during which data remain stored in endpoint devices 10 and accelerator devices 12 may vary by file type. Administrator 20, for example, may customize the policy of director device 14 to specify categories of files, and the periods of time that particular categories of files remain "active," "inactive," and "dormant" may vary by category. For example, administrator 20 may specify that text files are to remain "active" for 30 days and "inactive" for 120 days, video files are to remain "active" for 5 days and "inactive" for 25 days, and audio files are to remain "active" for 10 days and "inactive" for 45 days. Categorization of files for the purpose of the policy may be based on other properties of files as well, such as files that include particular metadata elements, sizes of the files, users who created the files, or other elements of the files. Policies may also dictate types of files that are to be stored at accelerator devices 12 and director device 14. For example, a policy may be configured that text files are to be copied to a respective one of accelerator devices 12 and director device 14, but movie and music files are not to be copied when stored on one of endpoint devices 10).
	Referring to Claim 20, Lavallee/Consul/Hammer/Johnson teaches the computer- implemented method of claim 16, comprising transmitting an instance of the historical disposition report to a regulatory agency in response to input data that indicates the regulatory agency (Johnson: Para 0094-0095 via auditor; director device 14 may, e.g., at the request of an administrator, selectively audit one or more of endpoint devices 10. When one of endpoint devices 10 is subject to an audit, director device 14 may capture all files and metadata created, opened, edited, stored, or otherwise handled by a user of the endpoint device. In this manner, director device 14 may create a full audit trail and chain of evidence report for files with which the endpoint device has interacted; Using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file. For example, an auditor may signal a specific endpoint, a group of endpoints or all endpoints to enable and start audit tracking. Upon notification, the user endpoint device relays via messaging over a network interface card any and all file actions initiated by a user of the endpoint device to director device 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoyoama (US 2015/0248419 A1) APPROACH FOR MANAGING ACCESS TO ELECTRONIC DOCUMENTS ON NETWORK DEVICES USING DOCUMENT ANALYSIS, DOCUMENT RETENTION POLICIES AND DOCUMENT SECURITY POLICIES

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623